DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

Applicant’s amendment of claims 1, and the addition of new claim 21, in the paper of 10/3/2022, is acknowledged.  Applicant’s arguments filed 10/3/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-8, 11-21 are still at issue and are present for examination. 

Election/Restriction
Applicant's election without traverse Species Group I: E.C. 3.1.21.x, in the paper of 10/1/2021, is acknowledged.  
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Inventions claim 1 and claims 21 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of claim 1 can be used to clean other material besides fabric.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claim 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011, Madhyastha et al. US 8,821,862 and Emalfarb et al. WO 2012/021883.
This rejection was stated in the previous office action as it applied to previous claims 1-9.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  The original rejection is repeated herein.
Gori et al. WO 2014/087011 teach laundry specific bacteria using a DNase (typically in the range of 0.0004 -100 ppm.  Gori et al. WO 2014/087011 teach a method of treating a textile comprising exposing the textile to a detergent composition comprising one or more anionic surfactants (10-40% w/w%), a deoxyribonuclease (DNase) and an enzyme selected from a protease, lipase, etc…  Gori et al. further teach the above methods in which the detergent composition comprises a nonionic surfactant.  Gori et al. teaches the above methods in which the anionic surfactant (including linear alkyl benzene sulfonates (LAS)) and a nonionic surfactant in a weight ratio from about 95:1 to about 1:1.5.  Gori et al. teaches the above methods in which the deoxyribonuclease (DNase) is selected from E.C. class E.C. 3.1.21.1, is a microbial (bacterial) enzyme and has an amino acid sequence having at least 95% identity with the amino acid sequence shown in SEQ ID NO: 1. Gori et al. teach the above methods as a part of a wash cycle in a washing machine wherein the wash cycle is no more than 20 minutes, and run at a temperature of between 15oC which is typical.
Madhyastha et al. teach compositions comprising a glycosyl hydrolase, -N-acetylglucosaminidase, comprising the amino acid sequence of SEQ ID NO:2, (which is 100% identical to instant SEQ ID NO: 4) which is used as an antibiofilm enzyme and antimicrobial for preventing growth and proliferation of microorganisms.
Emalfarb et al. WO 2012/021883 teach the discovery of novel enzymes and methods of their use including compositions comprising the enzymes for use in washing of clothing, detergent processes, biorefining, et.  Emalfarb et al. WO 2012/021883 specifically teach a detergent composition comprising a surfactant and an enzyme encoded by CL00367 nucleic acid sequence which they teach is a GH20 of the CAZy families and is expected to have β-hexosaminidase (EC 3.2.1.52) and/or lacto- N-biosidase (EC 3.2.1.140) and/or β- 1 ,6-N-acetylglucosaminidase) (EC 3.2.1 .-) and/or P-6-S03-N-acetylglucosaminidase (EC 3.2.1.-) activity. 
Before the effective filing date, one of skill in the art would have been motivated to substitute the glycosyl hydrolase, -N-acetylglucosaminidase, comprising the amino acid sequence of SEQ ID NO:2, taught by Madhyastha et al. for the carbohydrase in the methods taught by Gori et al. of treating a fabric with a composition comprising an anionic surfactant, a deoxyribonuclease and an enzyme such as a carbohydrase as a means of washing a textile.  The motivation for the use of the glycosyl hydrolase, -N-acetylglucosaminidase, comprising the amino acid sequence of SEQ ID NO:2, taught by Madhyastha et al. in the methods of Gori et al. is that Gori et al. teaches that any of a number of carbohydrases can be used as a part of the composition for washing a fabric and Madhyastha et al. teach that the -N-acetylglucosaminidase of SEQ ID NO:2 is effective for inhibiting biofilm-embedded microorganisms which may lead to malodor.  The expectation of success is high since both Gore et al., Madhyastha et al. and Emalfarb et al. teach all that is required to practice the obvious methods.
Applicants Response:
Applicant submits the Office Action has failed to provide a motivation to combine or a reasonable expectation of success with the combination of Gori and Madhyastha. 
Applicant submits the that Madhyastha is directed to wound treatment, while the present claims are directed to a laundry composition. Applicant submits the Office Action attempts to establish a motivation of utilizing SEQ ID NO:2 of Madhyastha in the invention of Gori by saying Madhyastha teaches the beta- N-acetylglucosamininidase of SEQ ID NO:2 is effective for inhibiting biofilm embedded microorganisms which may lead to malodor. Applicant submits the Office Action, however, fails to point to the portion of Madhyastha with this teaching and Applicant has been unable to find a mention of odor or malodor in Madhyastha, except with respect to the addition of another element for odor absorption. Applicant submits the without such a teaching, the Office Action has provided no motivation to combine these elements. 

Applicant submits the Moreover, even with such a teaching, the Office Action has shown no reasonable likelihood of success.  Applicant submits the Office Action merely states the expectation of success is high as Gori and Madhyastha teach all that is required to practice the method. This relies on the Applicant's combining of these materials into a laundry composition to support an expectation of success which is impermissible hindsight reconstruction. The Office Action has pointed to nothing in Gori or Madhyastha to connect the ability to combat biofilms in a wound treatment to the ability to utilize those materials in a laundry detergent to fight stains
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.

In response to applicant’s submission that Madhyastha is directed to wound treatment, while the present claims are directed to a laundry composition, it is further pointed out that Madhyastha is more accurately directed to compositions for inhibiting biofilm-embedded microorganisms comprising an enzyme and methods of its use.  In response to applicants submission that the Office Action, however, fails to point to the portion of Madhyastha with this teaching and Applicant has been unable to find a mention of odor or malodor in Madhyastha, except with respect to the addition of another element for odor absorption, as previously stated, before the effective filing date, one of skill in the art would have been motivated to substitute the glycosyl hydrolase, -N-acetylglucosaminidase, comprising the amino acid sequence of SEQ ID NO:2, taught by Madhyastha et al. for the carbohydrase in the methods taught by Gori et al. of treating a fabric with a composition comprising an anionic surfactant, a deoxyribonuclease and an enzyme such as a carbohydrase as a means of washing a textile.  The motivation for the use of the glycosyl hydrolase, -N-acetylglucosaminidase, comprising the amino acid sequence of SEQ ID NO:2, taught by Madhyastha et al. in the methods of Gori et al. is that Gori et al. teaches that any of a number of carbohydrases can be used as a part of the composition for washing a fabric and Madhyastha et al. teach that the -N-acetylglucosaminidase of SEQ ID NO:2 is effective for inhibiting biofilm-embedded microorganisms which may lead to malodor.  Gori et al. support this in their teaching that when laundry items like T-shirts are used they are exposed to bacteria which are a source of bad odor.  Gori et al further teach the reason of this bad odor is adhesion of bacteria to the textile surface.  Gori et al. further note that the art teaches bacterial deoxyribonuclease compounds and methods for biofilm disruption and prevention.  Thus, both Gori et al. and Madhyastha et al. are directed to biofim disruption and prevention. 
In response to applicant’s submission that the expectation of success being high relies on the Applicant's combining of these materials into a laundry composition to support an expectation of success which is impermissible hindsight reconstruction, this is not found persuasive for the reasons previously stated, the expectation of success is high since both Gori et al. and Madhyastha et al. teach all that is required to practice the obvious methods.  There is no teaching by applicants that is relied upon for the combination of the -N-acetylglucosaminidase of SEQ ID NO:2 of Madhyastha et al. with the composition of Gori et al. 
Thus, claims 1-8 remain rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 Madhyastha et al. US 8,821,862 and Emalfarb et al. WO 2012/021883.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 Madhyastha et al. US 8,821,862 and Emalfarb et al. WO 2012/021883 as applied to claims 1-8 above, and further in view of Meine et al. US 6,121,227.
This rejection was stated in the previous office action as it applied to previous claims 10-19.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  The original rejection is repeated herein.
Applicants traverse this rejection as the above rejection of claim 1, from which claims 10-19 depend.  Applicants amendment of the claims and applicant’s complete traversal is acknowledged and is found non-persuasive as addressed above.
Thus claims 11-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011 Madhyastha et al. US 8,821,862 and Emalfarb et al. WO 2012/021883 as applied to claims 1-12 above, and further in view of Meine et al. US 6,121,227.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011, Madhyastha et al. US 8,821,862, Emalfarb et al. WO 2012/021883 and Meine et al. US 6,121,227 as applied to claims 10-19 above, and further in view of Nijland et al., PLOS One, Vol 5, Issue 12, e15668, Dec. 2010 and evidenced by Nijland et al., Uniprot Accession NO. F1BV52, Oct 2014.
This rejection was stated in the previous office action as it applied to previous claim 20.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  The original rejection is repeated herein.
Applicants traverse this rejection as the above rejection of claim 1, from which claim 20 depends.  Applicants amendment of the claims and applicant’s complete traversal is acknowledged and is found non-persuasive as addressed above.
Thus claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Gori et al. WO 2014/087011, Madhyastha et al. US 8,821,862, Emalfarb et al. WO 2012/021883 and Meine et al. US 6,121,227 as applied to claims 10-19 above, and further in view of Nijland et al., PLOS One, Vol 5, Issue 12, e15668, Dec. 2010 and evidenced by Nijland et al., Uniprot Accession NO. F1BV52, Oct 2014.

Remarks
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




rgh
10/20/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652